 In the Matter of ATLAS CORK WORKS, INC., EMPLOYERandLouis VAL-PAIS,PETITIONER,andUNITED SERVICE EMPLOYEES UNION, LOCAL377,RETAIL,WHOLESALE AND DEPARTMENT STORE UNION, CIO,UNIONIn the Matter of ATLAS CORK WORKS, INC., EMPLOYERandUNITEDSERVICE EMPLOYEES UNION, LOCAL 377, RETAIL, WHOLESALE ANDDEPARTMENT STORE UNION, CIO, UNIONCases Nos. 2-RD-84 and 2-RD-1892.-Decided February 8,1950DECISIONORDERANDDIRECTION OF ELECTIONUpon separate petitions duly filed, a consolidated hearing was heldin the above cases before Lloyd S. Greenidge, hearing officer.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-men ber panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner in Case No. 2-RD-84, an employee of the Em-ployer, asserts that United Service Employees Union, Local 377, Re-tail,Wholesale and Department Store Union, CIO, hereafter referredto as the Union, is presently recognized by the Employer but is nolonger the representative of these employees, as defined in Section 9(a) of the Act.United Service Employees Union, Local 377, Retail, Wholesale andDepartment Store Union, CIO, the Petitioner in Case No. 2-RC-1892,is a labor organization claiming to represent certain employees of theEmployer.88 NLRB No. 121.574 ATLAS CORK WORKS, INC.5753.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.'4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act: all production and maintenance employeesat the Employer's cork manufacturing plant in Brooklyn, New York,excluding all guards and supervisors.5.. The Union contends that an election should be postponed untilthere is a more representative number of employees working at theplant.At the time the RD petition was filed, there were approximately20 employees within the unit.Due to economic conditions, the Em-ployer, at the time of the hearing, had reduced his working complementto 10 employees.The record shows that although the Employer iswilling to rehire the employees released if and when there might bework for them, there is no indication that the Employer will haveneed for more than 12 employees at any time in the future.We find,therefore, that the present working complement of employees is arepresentative group.We also find that the employees released arenot eligible to vote in the election.ORDERIT IS HEREBY ORDERED that thepetitioninCaseNo.2-RD-84 hereinbe, and it hereby is, dismissed.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations'Board Rules and Regulations, among the employees in the'The Employer presently recognizes the Union as the sole collective bargaining repre-sentative of its employees in the appropriate unit.The Union,nevertheless, desires toreceive a formal Board certification.General Box Company,82 NLRB 678. MemberMurdock dissented in the case cited, but is now bound by the majority decision therein.The Union contends that an agreement entered into on August 15, 1946, and a supple-mental agreement signed on January 10,1949,constitutes a bar to the petition for decertifi-cation filed by Louis Valpais.We find no merit in this contention.The contract containsinvalid closed-shop provisions and cannot serve as a bar to a present determination ofrepresentatives.Because the issues raised in Case No.2-RD-84 will be necessarily resolved in the electiondirected in Case Ito. 2-RC-1892, we shall dismiss the petition in Case No.2-RD-84. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDunit found appropriate in paragraph numbered 4, above,, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said- payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have since.quit or been discharged for cause and have not been rehired or rein-:stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by United Service Employees Union, Local 377, Retail, Wholesaleand Department Store Union, CIO.